If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                      FOR PUBLICATION
                                                                      March 18, 2021
               Plaintiff-Appellant,

v                                                                     No. 352786
                                                                      Marquette Circuit Court
DENNIS LEE SWENOR,                                                    LC No. 19-000583-FH

               Defendant-Appellant.


Before: FORT HOOD, P.J., and SAWYER and SERVITTO, JJ.

Servitto, J. (concurring)

        I concur in the result only. The arguments set forth in the prosecution’s appeal brief address
whether a policy concerning an inventory search of a defendant’s personal property must be in
writing, whereas the arguments the prosecution pursued in the trial court were based on an
assertion that a written policy applicable to such searches did exist. Because the prosecution did
not first raise the specific issues now before this Court in the trial court (until its motion for
reconsideration), I would deem the issues before this Court unpreserved and I would therefore
decline to address them.



                                                              /s/ Deborah A. Servitto




                                                 -1-